Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-28  are allowed over the prior art.
The following is an examiner’s statement of reasons for allowance.   The prior art does not teach or suggest the following which is present in all of the independent claims of the application:
“whereby the processor is configured to determine a third proximity threshold by comparing the predetermined packaging time for the customer order against an estimated travel time of the mobile computer device relative to the retail location based on real-time positional data related to movement of the mobile computer device ;
whereby when the processor determines that the mobile computer device has traversed or is within the area of the third proximity threshold, within a range of tolerance, the processor is configured to notify the retail server that packaging of the customer order should begin so that the completion of the customer order is coordinated with the arrival of the mobile computer device at the retail location.”

Gilfoyle discloses a food preparation that prepares food orders based on a customer’s arrival time.  (Gilfoyle, abstract)

Caine discloses a print management system that accounts for photograph packaging time to schedule new jobs.  
However, the art does not disclose beginning of packaging in accordance with a third proximity threshold, as claimed.

The examiner notes the cited limitations above in combination with the other limitations found within the independent claim(s) are found to be allowable over the prior art of record.  


Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN C CHEIN whose telephone number is (571)270-7985.  The examiner can normally be reached on Monday-Friday 8am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on (571) 270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALLEN C CHEIN/Primary Examiner, Art Unit 3687